                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  August 29, 2019
                     IN THE UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

PRINCE McCOY,                                 §
TDCJ # 00852958,                              §
                                              §
        Plaintiff,                            §
                                              §
VS.                                           §     CIVIL ACTION NO. 3:17-0275
                                              §
PATRICIA KUKU, et al.                         §
                                              §
        Defendants.                           §

                      MEMORANDUM OPINION AND ORDER

       On July 19, 2019, the Court granted summary judgment for Defendants and

dismissed the civil rights claims brought by Plaintiff Prince McCoy. On August 1, 2019,

Plaintiff filed a timely motion to alter judgment under Federal Rule of Civil Procedure

59(e) (Dkt. 26). Having reviewed the plaintiff’s filings, the applicable law, and all

matters of record, the Court concludes that the motion should be denied for the reasons

that follow.

       Federal Rule of Civil Procedure 59(e) permits a litigant to file a motion to alter or

amend a judgment. A motion for reconsideration “is not the proper vehicle for rehashing

evidence, legal theories, or arguments that could have been offered or raised before the

entry of judgment.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004).

Instead, Rule 59(e) serves the narrow purpose of allowing a party to bring errors or newly

discovered evidence to the Court’s attention. See In re Rodriguez, 695 F.3d 360, 371 (5th

Cir. 2012). Moreover, “an unexcused failure to present evidence available at the time of



1/3
summary judgment provides a valid basis for denying a subsequent motion for

reconsideration.” Templet, 367 F.3d at 479.

       McCoy’s motion points to many of the same medical records he cited in his

previous briefing. As before, he argues that Kuku assaulted him by rubbing ammonia in

his eyes and directs the Court to his declaration, which the Court previously considered.

See Dkt. 24, at 3 (citing record). He also continues to press his argument that TDCJ

officials were untruthful when they stated that his blood sugar was low because he failed

to eat. Because these contentions rehash arguments that were or could have been made

before entry of judgment, and because they were addressed in the Court’s prior opinion,

they are insufficient to warrant relief under Rule 59(e). See Templet, 367 F.3d at 479.

       McCoy also argues that the Court failed to address his allegation that Monse

conspired with Speers to deny him hypoglycemic snacks on May 19, 2016. McCoy’s

allegations of conspiracy were insufficient to state a non-frivolous claim for relief under

28 U.S.C. § 1915(e)(2)(B).1 In any event, Monse moved for summary judgment on all

claims against her, and Plaintiff presented no competent summary judgment evidence in

support of a conspiracy claim. See Templet, 367 F.3d at 479.

       Finally, although McCoy states that the Court erred because it failed to rule on his

“motion to compel” (Dkt. 26, at 1), no such motion appears on the Court’s docket.



1
        See Dkt. 1, at 24, ¶ 12 (complaint alleged that, “Upon information and belief, plaintiff
asserts that the defendant Ms. Monse, had to have went into defendant Mr. Speer’s office and
maliciously and sadistically conspired with him, to cause harm to me, by discontinuing my hypo
snacks” because Speers “was in his office, and didn’t even know I was there in medical, nor
what for until Ms. Monse went and told him”).


2/3
      Because Plaintiff presents no meritorious basis for relief under Rule 59(e), his

motion to alter judgment (Dkt. 26) is DENIED.

      SIGNED at Galveston, Texas, this 29th day of August, 2019.


                                          ___________________________________
                                          George C. Hanks Jr.
                                          United States District Judge




3/3
